        Case 1:20-cv-00376-JB-SMV Document 5 Filed 06/29/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

FREDDIE D. CHAVEZ,

               Plaintiff,

vs.                                                                   No. CIV 20-0376 JB\SMV

METROPOLITAN DETENTION CENTER and
MICHELLE LUJAN GRISHAM,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Plaintiff Freddie D. Chavez’s failure to cure

deficiencies. The Honorable Stephan Vidmar, United States Magistrate Judge for the United

States District Court for the District of New Mexico, ordered Chavez to refile his prisoner civil

rights claims on the proper form, and, either pay the $400.00 filing fee, or alternatively, file a

motion to proceed in forma pauperis. See Order to Cure Deficiencies at 1, filed May 1, 2020

(Doc. 3)(“Cure Order”).      Because Chavez did not comply or show cause for his lack of

compliance, the Court will dismiss this case without prejudice.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Chavez was previously detained at the Metropolitan Detention Center (“MDC”) in

Albuquerque, New Mexico. On April 22, 2020, he filed an untitled letter complaint based on

MDC’s failure to provide COVID-19 testing and safety equipment. See Untitled Letter Raising

Civil Rights Violations at 1, filed April 22, 2020 (Doc. 1)(“Letter Complaint”). Twenty-one

detainees signed the Letter Complaint. See Letter Complaint at 3. The Letter Complaint did not

name an individual subject to suit, and the Court could not discern any details about Chavez’

housing arrangements or whether he is at greater risk of COVID-19 complications due to his
        Case 1:20-cv-00376-JB-SMV Document 5 Filed 06/29/20 Page 2 of 4



health. See Letter Complaint at 1-2. Chavez did not prepay the $400.00 civil filing fee or,

alternatively, file a motion to proceed in forma pauperis.

       On April 23, 2020, the Court referred the matter to Magistrate Judge Vidmar for

recommended findings and disposition, and to enter non-dispositive orders. See Order Referring

Case at 1, filed April 23, 2020 (Doc. 2). Thereafter, Magistrate Judge Vidmar ordered Chavez to

cure deficiencies in connection with the Letter Complaint. See Cure Order at 1. Magistrate

Judge Vidmar directed Chavez to refile his complaint on the proper 42 U.S.C. § 1983 form and

allege individualized facts explaining why his conditions of confinement are unconstitutional.

See Cure Order at 1. Magistrate Judge Vidmar also directed Chavez to either prepay the $400.00

civil filing fee, or alternatively, file a motion to proceed in forma pauperis along with a six-month

account statement, as 28 U.S.C. § 1915(a) requires. See Cure Order at 1. The deadline to cure

both deficiencies was June 1, 2020. The Cure Order warned that the failure to timely comply may

result in dismissal of this civil case without further notice. See Cure Order at 2. Chavez did not

comply or otherwise respond to the Cure Order. The docket also reflects that MDC returned mail

sent to Chavez, indicating that he is no longer in custody. See Mail Returned as Undeliverable

at 1, filed May 8, 2020 (Doc. 4).

                                           ANALYSIS

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal of

an action “[i]f the plaintiff fails to prosecute or to comply with the [Federal Rules of Civil

Procedure] or a court order.” Fed. R. Civ. P. 41(b). See AdvantEdge Bus. Grp. v. Thomas E.

Mestmaker & Assocs., Inc., 552 F.3d 1233, 1236 (10th Cir. 2009)(“A district court undoubtedly




                                               - 2 -
           Case 1:20-cv-00376-JB-SMV Document 5 Filed 06/29/20 Page 3 of 4



has discretion to sanction a party for failing to prosecute or defend a case, or for failing to comply

with local or federal procedural rules.”)(internal citation omitted). As the United States Court of

Appeals for the Tenth Circuit has explained, “the need to prosecute one’s claim (or face dismissal)

is a fundamental precept of modern litigation[.]” See Rogers v. Andrus Transp. Servs., 502 F.3d

1147, 1152 (10th Cir. 2007). “Although the language of Rule 41(b) requires that the defendant

file a motion to dismiss, the Rule has long been interpreted to permit courts to dismiss actions sua

sponte for a plaintiff’s failure to prosecute or comply with the rules of civil procedure or court[s’]

orders.” Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003).

        “Dismissals pursuant to Rule 41(b) may be made with or without prejudice.” Davis v.

Miller, 571 F.3d 1058, 1061 (10th Cir. 2009). If dismissal is made without prejudice, “a district

court may, without abusing its discretion, enter such an order without attention to any particular

procedures.” Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cty. Justice Ctr., 492 F.3d

1158, 1162 (10th Cir. 2016)(Gorsuch, J.)(“Nasious”).            Because “[d]ismissing a case with

prejudice, however, is a significantly harsher remedy -- the death penalty of pleading punishments

-- [the Tenth Circuit has] held that, for a district court to exercise soundly its discretion in imposing

such a result, it must first consider certain criteria.” Nasious, 492 F.3d at 1162. These criteria

include:

        “(1) the degree of actual prejudice to the defendant; (2) the amount of interference
        with the judicial process; (3) the culpability of the litigant; (4) whether the court
        warned the party in advance that dismissal of the action would be a likely sanction
        for noncompliance; and (5) the efficacy of lesser sanctions.”

Nasious, 492 F.3d at 1162 (quoting Olsen v. Mapes, 333 F.3d at 1204)(internal quotations marks

omitted).



                                                 - 3 -
         Case 1:20-cv-00376-JB-SMV Document 5 Filed 06/29/20 Page 4 of 4



         Here, Chavez did not address the filing fee and refile an individual civil rights complaint.

The deadline to cure both deficiencies was June 1, 2020, and the Cure Order warned that the failure

to timely comply may result in dismissal of this civil case without further notice. See Cure Order

at 2. MDC also recently released Chavez from custody, which renders his concerns about

COVID-19 equipment moot.          See Mail Returned as Undeliverable at 1.         In light of these

circumstances, the Court will dismiss this case pursuant to rule 41(b) for failure to prosecute and

comply with Court orders. See Olsen v. Mapes, 333 F.3d at 1204. The dismissal will be without

prejudice, considering the factors in Nasious.

         IT IS ORDERED that: (i) Plaintiff Freddie D. Chavez’s Untitled Letter Raising Civil

Rights Violations filed April 22, 2020 (Doc. 1), is dismissed without prejudice pursuant to rule

41(b) of the Federal Rules of Civil Procedure; and (ii) the Court will enter a separate Final

Judgment disposing of the civil case.




                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
Party:

Freddie D. Chavez
Albuquerque, New Mexico

         Plaintiff pro se




                                                 - 4 -
